Citation Nr: 1711449	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-23 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for vocal cord dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1987 to October 1992 and from January 1998 to September 2003.  She also had service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015, the Board remanded this matter for further development.  It is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that there are outstanding relevant VA treatment records that need to be associated with the claims file.  In a VA treatment record dated in September 2016, pulmonary function testing showed possible evidence of vocal cord dysfunction, but the studies were of poor quality.  The assessment was vocal cord dysfunction; the Veteran was referred for a speech pathology consultation at the Tampa VA Medical Center (VAMC) to further evaluate her vocal cord dysfunction.  At this evaluation, the Veteran reported her current symptomatology from her vocal cord dysfunction and the speech pathologist recorded her observations.  The speech pathologist noted that the Veteran exhibited many behaviors consistent with vocal cord dysfunction.  The speech pathologist scheduled the Veteran for a laryngeal videostroboscopy (V-strobe) to further assess the Veteran for vocal cord dysfunction.  The Board notes that the Veteran requested a two-week delay in completing the V-strobe.  The speech pathologist noted that after the V-strobe was completed, the Veteran would be scheduled for vocal cord dysfunction treatment.  
As the results of the V-strobe and any subsequent treatment for the Veteran's vocal cord dysfunction are relevant to her claim for an increased rating, updated treatment records from the Tampa VAMC, to include the results of the scheduled V-strobe and subsequent treatment for the Veteran's vocal cord dysfunction, should be associated with the claims file.

Next, as noted above, in September 2015, the Board remanded the claim for entitlement to a compensable disability rating for vocal cord dysfunction for a VA examination to address the functional impact of the Veteran's vocal cord disability, especially in light of her past medical history.  The Board instructed the examiner to address the Veteran's reported symptomatology as well as her prior medical history.  The Board also instructed the examiner to report how the Veteran's vocal cord dysfunction impacted her ability to work, both individually and together with her other service-connected disabilities.

In August 2016, the Veteran was provided with a VA esophageal conditions examination.  The examiner evaluated the Veteran's gastroesophageal reflux disease, but not her vocal cord dysfunction.  The examiner indicated that there was no evidence of a current esophageal stricture or spasm.  The examiner noted that the Veteran reported that she was currently being treated at the swallowing center in Tampa and was having fewer issues with her vocal cord dysfunction through relaxation and breathing exercises.  The Board finds this examination inadequate for rating purposes as the examiner did not discuss the Veteran's past medical history, current symptomatology, or functional impairment from her vocal cord dysfunction.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Board notes that the Veteran's service-connected vocal cord dysfunction is currently provided a noncompensable rating by analogy under Diagnostic Code 7203, pertaining to the esophagus, stricture of.  38 C.F.R. § 4.114 (Schedule of ratings-digestive system), Diagnostic Code 7203.  However, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2016) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  Although the RO rated the Veteran's disability under Diagnostic Code 7203, the Board finds that the rating criteria under Diagnostic Codes 6502-6524, Diseases of the Nose and Throat, appear to be more appropriate, as the evidence shows that her complaints and symptomatology include dysphonia, intermittent aphonia, inappropriate high pitch, poor vocal intensity, laryngeal resonance, and frequent coughing.  See September 2016 VA treatment record; see also 38 C.F.R. § 4.97 (Schedule of ratings - respiratory system). 

In light of the foregoing, an appropriate VA examination, with an otolaryngologist, ear, nose and throat specialist (ENT), or other appropriate examiner, is required to assess the current nature and severity of the Veteran's vocal cord dysfunction, to include any functional impairment resulting from this disability.  

Finally, the Board notes that the claim for TDIU is inextricably intertwined with the development for the claim for entitlement to a compensable rating for vocal cord dysfunction.  Thus, it is appropriate to defer final appellate review of this claim until the inextricably intertwined claim of entitlement to a compensable rating for vocal cord dysfunction has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with her assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records from the Tampa VAMC dated from September 2016 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above records are secured and associated 
	with the claims file, schedule the Veteran for an 
	appropriate VA examination, to be conducted, if 
	possible, by an otolaryngologist, ENT, or other 
	appropriate examiner, to assess the nature and severity 
	of her service-connected vocal cord dysfunction.  The 
	claims file, including a copy of this remand, must be
   made available to the examiner, and the examiner 
   must review the entire claims file in conjunction with
   the examination.

The examiner is to evaluate the current severity of the Veteran's vocal cord dysfunction.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her service-connected vocal cord dysfunction.  All relevant tests and studies deemed necessary should be undertaken. 

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  

The examiner should indicate the occupational effects caused by the service-connected vocal cord dysfunction.  

A rationale should accompany any opinion provided.

3.   Upon completion of the foregoing, readjudicate the 
Veteran's claims.  The RO should readjudicate the claim for vocal cord dysfunction under the most appropriate diagnostic code under Diseases of the Nose and Throat - Diagnostic Codes 6502-6524.  If any benefit sought on appeal remains denied, provide the Veteran with a 
	supplemental statement of the case and the 
	opportunity to respond thereto.  Thereafter, the case
   should be returned to the Board for further appellate 
   consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




